             Case 2:19-cr-00035-RAJ Document 308 Filed 08/18/20 Page 1 of 1




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                          NO. CR19-035 RAJ
 8                          Plaintiff,
                                                          ORDER GRANTING MOTION
 9                                                        TO SEAL EXHIBIT A TO
                                                          GOVERNMENT’S RESPONSE
10                     v.
                                                          TO DEFENDANT’S MOTION
11                                                        FOR COMPASSIONATE RELEASE
      BARRY HORN,                                         PURSUANT TO 18 U.S.C.
12
                                                          § 3582(c)(1)(A)
13                          Defendant.
14
15         This matter has come before the Court on the motion to seal Exhibit A to

16 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
17 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case
18 and finds there are compelling reasons to permit the filing under seal of the Exhibit A to
19 Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to
20 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
21       IT IS HEREBY ORDERED that the motion (Dkt. #306) is GRANTED. Exhibit A

22 to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant
23 to 18 U.S.C. § 3582(c)(1)(A) shall remain under seal.
24         DATED this 18th day of August, 2020.

25
26
                                                     A
27                                                   The Honorable Richard A. Jones
                                                     United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Horn, CR19-035 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
